Case 1:18-cv-05680-LDH-SJB Document 66 Filed 07/08/20 Page 1 of 5 PageID #: 763

                                              Ira S. Nesenoff                        Barbara H. Trapasso         Philip A. Byler
                                              Andrew T. Miltenberg                   Tara J. Davis               Senior Litigation Counsel
                                              ______________________________
                                                                                     Diana R. Warshow            Rebecca C. Nunberg
                                              Stuart Bernstein                       Gabrielle M. Vinci          Counsel
                                                                                     Kara L. Gorycki             Jeffrey S. Berkowitz
 ATTORNEYS AT LAW
 ___________________________                                                         Cindy A. Singh              Counsel
                                                                                     Nicholas E. Lewis           Marybeth Sydor
 nmllplaw.com                                                                        Adrienne D. Levy            Title IX Consultant
                                                                                     Ryaan Nizam
                                                                                     Regina M. Federico


                                                                                    July 8, 2020

 VIA ELECTRONIC FILING
 The Honorable Sanket J. Bulsara
 Magistrate Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                         Re:      Elliott v. Donegan, et al.,
                                  Civil Case No.: 1:18-cv-05680-LDH-SJB

 Dear Magistrate Judge Bulsara,

            We represent Stephen Elliott (“Plaintiff”) in the above-referenced matter, and respectfully

 submit this letter outlining the discovery Plaintiff wishes to obtain consistent with Judge DeArcy

 Hall’s Memorandum and Order (Docket No. 65, the “Court’s Memorandum and Order”) as

 directed by Your Honor’s July 1, 2020 Scheduling Order. Judge DeArcy Hall directs the parties

 to proceed without delay to narrowly tailored discovery to address factual issues related to

 Defendant Moira Donegan’s Communications Decency Act (“CDA”) immunity defense. The

 below discovery requests are intended to reveal whether Ms. Donegan may be considered an

 “information content provider”, in which case CDA immunity would not attach. See Court’s

 Memorandum and Order, Pg. *10. Should the discovery reveal Defendant Donegan created or

 developed the unlawful content, whether by inputting the allegations against Plaintiff, and/or by

 encouraging the posting of the unlawful content on The List, she will be unable to establish her

 CDA immunity defense. Court’s Memorandum and Order, Pg. *10 to *12.

  NEW YORK           |   363 Seventh Avenue          |   5th Floor       |     New York, NY 10001   |   T: 212.736.4500   |   F: 212.736.2260

  BOSTON             |   101 Federal Street          |   19th Floor      |     Boston, MA 02110     |   T: 617.209.2188
Case 1:18-cv-05680-LDH-SJB Document 66 Filed 07/08/20 Page 2 of 5 PageID #: 764




         In accordance with Your Honor’s July 1st Directive, Plaintiff respectfully requests

 permission to obtain the following discovery which, he respectfully submits, is relevant to factual

 issues related to Defendant’s CDA immunity defense:

    I.      DOCUMENT PRODUCTION
            a. All versions of the Google spreadsheet Defendant Donegan created entitled “Shitty Media
                Men” (“The List”), in any format.
            b. All documents, recordings, notes, and communications, including but not limited to, e-
                mails, text messages, social media posts, direct messages, instant messages, photographs,
                video, memes, voice messages, voice mails, letters or other correspondence concerning:
                    i. The List, by any name, including but not limited to the idea of creating The List,
                        the purpose of The List, instructions for accessing, editing, circulating,
                        contributing to, publishing, and/or disclosing The List.
                    ii. Invitations, solicitations and/or encouragement to access, edit, contribute, and/or
                        add individuals, allegations or any other information to The List.
                   iii. Access to The List, whether via attachment, hyperlink and/or any other manner of
                        transfer.
                   iv. Any of the information or allegations input into The List, including information or
                        allegations that were received by Defendant by any means of communication and
                        subsequently added to The List by Defendant Donegan, or at her direction, as well
                        as any comment, qualification, addendum, reference to and/or inquiry regarding
                        information and/or allegations already input into The List.
                    v. Any of the individuals named in The List or proposed as potential names to be
                        added to The List, including references to Plaintiff Stephen Elliott, and Defendant
                        Donegan’s contributions to his row and The List, in general.
                   vi. The anonymity, confidentiality or corroboration (or lack thereof) of the individuals
                        who accessed, edited, circulated or contributed to The List in any way, as well as
                        the veracity or corroboration (or lack thereof) of the allegations within The List, or
                        lack thereof.
            c. Every draft of articles, essays, manuscript, and/or any other writings, whether for
                publication or not, written by Defendant Donegan in which she discusses her involvement,
                creation, circulation and/or publication of The List, including each individual part, and/or
                draft, of the essay that eventually became the article entitled, “I Started the Media Men


                                                     2
Case 1:18-cv-05680-LDH-SJB Document 66 Filed 07/08/20 Page 3 of 5 PageID #: 765




              List: My Name is Moira Donegan,” published on January 10, 2018, on TheCut.com (“The
              Cut”), an online division of New York Magazine.
   II.   INTERROGATORIES
         a. Identify all documents provided in response to (I) Document Production Demands, above,
              and whether any documents that would have been responsive to said demands were lost,
              inaccessible and/or have been deleted, and, if deleted, describe the details of the deletion.
         b. Describe, in detail, each step Defendant Donegan took to create The List, including the
              steps taken utilizing her Google account(s), the date, time and location of where she was
              when she created The List, the Google account(s) utilized by her to create The List, the
              individuals who assisted Defendant Donegan in creating The List, if any, and any device(s)
              Defendant Donegan used to access, create, contribute to, circulate and/or communicate
              about The List.
         c. Identify when Defendant Donegan deleted the Google account(s) listed in II(b) above, and
              describe, in detail, each step taken by Defendant Donegan, or others, to delete said Google
              account(s).
         d. In identifying the device(s) used to access, create, contribute to, circulate and/or
              communicate about The List in II(b) above, identify whether Defendant Donegan still
              possesses said device(s) and, if she does not, the circumstances and manner in which she
              lost possession of said device(s).
         e. Describe the manner in which Defendant Donegan communicated with others about The
              List, and each device(s) used to communicate about The List. If a phone was used to
              communicate about The List, please identify the number associated with said phone, the
              carrier and whether said phone and/or number are still in Defendant Donegan’s possession.
              If the internet was used to access, create and/or circulate The List, please describe the
              internet service provider, if known, and whether the internet was a public or private
              network, and who controlled said network.
         f.   Identify the individual(s) Defendant Donegan communicated with regarding the creation,
              contribution, publication and/or circulation of The List, and the substance of said
              individuals’ communications with Defendant Donegan. For each individual, in addition to
              the information outlined in Local Civil Rule 26.3, please identify any e-mail address(es),
              social media handle(s), phone number(s) or any other identifying information utilized by
              Defendant Donegan to communicate with said individual(s), the manner in which
              Defendant Donegan communicated with said individual(s), the medium(s) and/or device(s)



                                                   3
Case 1:18-cv-05680-LDH-SJB Document 66 Filed 07/08/20 Page 4 of 5 PageID #: 766




                   used to communicate with said individual(s), the approximate date(s) and time(s) of said
                   communications, as well as the substance of the communication(s) and whether Defendant
                   Donegan possesses a record of said communication(s). If said communications were lost,
                   inaccessible and/or have been deleted, and, if deleted, describe details of the deletion
              g. Describe, in detail, all of the contributions, additions and/or edits Defendant Donegan made
                   to The List, and the manner in which she made said contributions, additions and/or edits.
              h. Describe, in detail, any contributions, additions and/or edits Defendant Donegan made to
                   The List, for any information Defendant Donegan received from others and input, or caused
                   to be input, into The List. Identify any individuals who provided such information.
              i.   Describe, in detail, any act done by Defendant Donegan with regard to the entries
                   concerning Stephen Elliott, including any information she entered, contributed to or edited,
                   as well as the manner in which she highlighted his entry, and/or the communications she
                   had regarding Stephen Elliot and/or the allegations against him.
              j.   Describe all the manners in which Defendant Donegan, circulated The List, commented on
                   The List, including the individuals, information and/or allegations therein, promoted The
                   List, and/or encouraged others to access, contribute and/or circulate The List, and the
                   manner in which she instructed others to access, contribute to and/or circulate The List,
                   including instructions on how to protect their anonymity in doing so.
    III.      DEPOSITION(S)
              a. Defendant Donegan
              b. if necessary, due to Defendant Donegan’s deletion of the evidence described above, third-
                   party deposition(s) of individual(s) with relevant information as to Defendant Donegan’s
                   conduct in creating, contributing to, circulating, communicating about and/or encouraging
                   others to access, contribute to and/or circulate The List.

           Plaintiff would like to note it is his understanding that Defendant Donegan is likely to have

 deleted certain documents and/or information responsive to the above requests. It is unclear

 whether said documents and/or information are recoverable.                     If certain documents and/or

 information are not recoverable, then, Plaintiff submits, it would likely be necessary to conduct

 limited third-party discovery to obtain the missing, relevant information. Plaintiff therefore

 requests the Court direct Defendant Donegan to provide information as to the timing, and scope,



                                                        4
Case 1:18-cv-05680-LDH-SJB Document 66 Filed 07/08/20 Page 5 of 5 PageID #: 767




 of her deleting relevant information, including but not limited to, the Google account she utilized

 to create, contribute to and/or communicate about The List, related documents, information and/or

 communications.

        The undersigned looks forward to the opportunity to discuss the subject discovery requests

 with this Honorable Court. We thank Your Honor for the Court’s guidance, courtesy and

 consideration in this matter.


                                                      Very truly yours,
                                                      NESENOFF & MILTENBERG, LLP


                                                      By:     /s/ Andrew T. Miltenberg
                                                             Andrew Miltenberg, Esq.
                                                             Stuart Bernstein, Esq.
                                                             Nicholas Lewis, Esq.
                                                             Phil Byler, Esq.




                                                 5
